DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to paragraph [0001] of the Specification filed 1/18/2022 are acceptable and have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: On line 3, the term “introducer” should be introduced between the terms “the” and “sheath” since this feature is referred to as “introducer sheath” throughout the claim. On line 15, the term “the” should be inserted before the phrase “injection path”. On line 21, the term “the” in the phrase “the air” should be removed since this is the first time that “air” has been introduced in the claim. On lines 21 and 25, the phrase “the injection portion” lacks proper antecedent basis; however, it is clear that this is intended to refer to the “injection .  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  On line 3, the term “introducer” should be introduced between the terms “the” and “sheath” since this feature is referred to as “introducer sheath” throughout the claim. On line 17, the term “the” should be inserted before the phrase “injection path”. On line 23, the term “the” in the phrase “the air” should be removed since this is the first time that “air” has been introduced in the claim. On lines 23 and 27, the phrase “the injection portion” lacks proper antecedent basis; however, it is clear that this is intended to refer to the “injection path” introduced earlier in the claim so the term “portion” in the phrase should be replaced with the term “path”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 5, line 3 recites “an inlet of the injection path”. However, claim 1 has been amended to introduce an inlet of the injection path in line 14. Therefore, it is unclear if (1) claim 5 is intended to introduce another “inlet” or (2) the “inlet” of claim 5 is intended to be the same as that of claim 1. For the sake of examination, the two inlets are interpreted as being the same. It is suggested to amend line 3 of claim 5 to recite “[[an]] the inlet of the injection path”.
Re claim 21, the preamble states that the claim is directed to an “air removal mechanism” that is “configured to be either integral with, or attachable to and detachable from, a proximal portion of an introducer sheath” – therefore, the preamble sets forth that an “introducer sheath” is not a part of the claimed invention. However, line 5 recites that the air removal mechanism comprises “a body positioned at the proximal portion of the introducer sheath” and, thus, positively recites the introducer sheath, thus appearing to make it a part of the claimed invention. Since these recitations contradict one another, it is unclear if the “introducer sheath” is intended to be a part of the invention or not. For the sake of examination, the “introducer sheath” is not a part of the claimed invention. Therefore, it is suggested to amend line 5 to recite “a body positionable at the proximal portion of the introducer sheath”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerdts et al. (PG PUB 2008/0228258).
Re claim 1, Gerdts discloses an air removal mechanism 100 (Fig 7; it is noted that all reference characters refer to Fig 7 unless otherwise noted) configured to be either integral with, or attachable to and detachable from, a proximal portion of an introducer sheath having a valve body disposed inside the proximal portion of the sheath (it is noted that the italicized text constitutes functional language and, therefore, “an introducer sheath” with “a proximal portion” and “a valve body” is not a part of the claimed invention; this limitation is met in view of annotated Fig A below which shows how an introducer sheath (labeled “sheath”) having a valve body (labeled “V”) as claimed could be inserted into the distal end of the air removal mechanism and attached either permanently (i.e. “integral with”) or temporarily (i.e. “attachable to and detachable from”)), the air removal mechanism comprising: a body 108+110+112+304 positionable at the proximal portion of the introducer sheath (the italicized text constitutes functional language; this limitation is met in view of annotated Fig A below), the body including a hollow portion 106 configured to receive a liquid (the italicized text constitutes functional language and, therefore, “a liquid” is not a part of the claimed invention; this limitation is met in view of Para 57) and an open proximal end (at portion 306, as labeled in annotated Fig A below) that communicates with the hollow portion (as seen in Fig 7), the open proximal end of the body being configured to receive a medical device when the body is positioned at the proximal portion of the introducer sheath so that the medical device is insertable into the introducer sheath via the hollow portion (the italicized text constitutes functional language and, therefore, “a medical device” is not a configured to face toward the valve body when the body is positioned at the proximal portion of the introducer sheath (the italicized texts constitutes functional language; this limitation is met in view of Fig A below), the injection path also including an inlet (labeled in annotated Fig A below) through which the liquid is introduced into injection path so the liquid flows into the hollow portion of the body (the italicized text constitutes functional language; this limitation is met in view of Para 57), the open proximal end of the body being uncovered and always open both before the medical device is positioned in the hollow portion (as seen in Fig 7) and while the medical device is positioned in the hollow portion (the italicized text constitutes functional language; this limitation is met in view of Fig 7 since one of ordinary skill in the art would recognize that a completely-linear medical device having a diameter smaller than that of layer 308 positioned through the center of the hollow portion would not cover or close the open proximal end) so that: i) when the body is positioned at the proximal portion of the introducer sheath and before the medical device is received through the open proximal end and is positioned in the hollow portion, the liquid introduced into the Attorney Docket No. 1027550-001960Application No. 16/656,933Page 9injection portion will completely fill the hollow portion and cause all the air in the hollow portion to be removed from the hollow portion through the open proximal end of the body; and ii) when the body is positioned at the proximal portion of the introducer sheath and while the medical device is received through the open proximal end and is positioned in the hollow portion, the liquid introduced into the injection portion will fill the hollow portion and cause all the air in the hollow portion to be removed from the hollow portion through the open proximal end of the body (the italicized text constitutes functional language; this limitation is met in view of Fig 7 that shows that the hollow portion is completely open to the open proximal end of the body and there are no obstacles preventing fluid or air within the hollow portion from exiting the open proximal end of the body).

    PNG
    media_image1.png
    608
    1063
    media_image1.png
    Greyscale

Re claim 2, Gerdts discloses that the body possesses a central axis (labeled in annotated Fig A above), and the injection path includes an end portion (the half of injection path 116 closest to the outlet, as seen in Fig A above) closest to the outlet that is inclined with respect to the central axis of the body (as seen in Fig A above).
Re claim 3, Gerdts discloses that the injection path includes an end portion (the half of injection path 116 closest to the outlet, as seen in Fig A above) closest to the outlet (as seen in Fig A above), the end portion of the injection path possessing a that intersects the valve body at a position spaced from a center of the valve body when the body is positioned at the proximal portion of the introducer sheath (the italicized text constitutes functional language; this limitation is met in view of Fig A above).
Re claim 4, Gerdts disclose that the outlet of the injection path is configured to be positioned so that the liquid reaches the valve body in a tangential direction of the valve body when the body is positioned at the proximal portion of the introducer sheath and when viewed in an axial direction of the valve body (the italicized text constitutes functional language; this limitation is met in view of Fig A above).
Re claim 5, Gerdts discloses a side port 114 which protrudes away from an outer peripheral portion of the body (as seen in Fig A), in which an inlet (labeled in annotated Fig A above) of the injection path is formed, and to which a liquid injection device is connectable (the italicized text constitutes functional language and, therefore, “a liquid injection device” is not a part of the claimed invention; this limitation is met in view of Para 57).  
Re claim 6, Gerdts discloses that the side port is inclined with respect to a central axis (labeled in annotated Fig A above) of the body (as seen in Fig A above).
Re claim 7, Gerdts discloses that the body includes a claw portion 112 (as seen in Fig 7 and described in Para 57, 112 is a “luer-lock fitting” that includes threads) configured to engage a groove at the proximal portion of the introducer sheath when the body is positioned at the proximal portion of the introducer sheath to permit the body to be separated from the proximal portion of the introducer sheath (the italicized text constitutes functional language; this limitation is met in view of Para 57 as one of .
Re claim 8, Gerdts discloses a seal member 150 (“o-ring”, Para 83) held by the body (as seen in Fig 7) and configured to seal aAttorney Docket No. 1027550-001960 Application No. 16/656,933Page 6portion between the body and the proximal portion of the introducer sheath in a liquid- tight manner when the body is positioned at the proximal portion of the introducer sheath (the italicized text constitutes functional language; this limitation is met in view of Para 83 that discloses that the o-ring 150 creates a fluid-tight seal between its inner surface and the outer surface of sleeve 304).
Re claim 12, Gerdts discloses that the injection path includes a central axis (labeled in annotated Fig A above) extending along a length of the injection path, the injection path possessing a flow path cross-sectional area perpendicular to the central axis of the injection path (as seen in Fig A above), the hollow portion including a central axis (labeled in annotated Fig A above) extending along a length of the hollow portion, the hollow portion possessing a flow path cross-sectional area perpendicular to the central axis of the hollow portion (as seen in Fig A above), the flow path cross-sectional area of the injection path being smaller than the flow path cross-sectional area of the hollow portion (as seen in Fig A above, the lumen 106 has a larger diameter than the lumen 116).  
Re claim 21, Gerdts discloses an air removal mechanism 100 (Fig 7; it is noted that all reference characters refer to Fig 7 unless otherwise noted) configured to be either integral with, or attachable to and detachable from, a proximal portion of an introducer sheath having a valve body disposed inside the proximal portion of the sheath (it is noted that the italicized text constitutes functional language and, therefore, “an introducer sheath” with “a proximal portion” and “a valve body” is not a part of the claimed invention; this limitation is met in view of annotated Fig A above which shows how an introducer sheath (labeled “sheath”) having a valve body (labeled “V”) as claimed could be inserted into the distal end of the air removal mechanism and attached either permanently (i.e. “integral with”) or temporarily (i.e. “attachable to and detachable from”)), the air removal mechanism comprising: a body 108+110+112+304 positionable at the proximal portion of the introducer sheath (the italicized text constitutes functional language; this limitation is met in view of annotated Fig A above), the body including a hollow portion 106 configured to receive a liquid (the italicized text constitutes functional language and, therefore, “a liquid” is not a part of the claimed invention; this limitation is met in view of Para 57), the body also including a proximal end portion 304 terminating at an open proximal end (at portion 306, as labeled in annotated Fig A above) that communicates with the hollow portion (as seen in Fig 7), the proximal end portion possessing an outer surface (the radially outward surface of portion 306, as seen in Fig 7 and labeled in annotated Fig A above), the outer surface of the proximal end portion being uncovered so as to be exposed along its entire extent (as seen in Fig 7); the open proximal end of the body being configured to receive a medical device when the body is positioned at the proximal portion of the introducer sheath so that the medical device is insertable into the introducer sheath via the hollow portion (the italicized text constitutes functional language and, therefore, “a medical device” is not a part of the claimed invention; this limitation is met in view of Fig A which shows one open path extend all the way through the body) and the body including an injection path 116 communicating configured to face toward the valve body when the body is positioned at the proximal portion of the introducer sheath (the italicized texts constitutes functional language; this limitation is met in view of Fig A above), the injection path also including an inlet (labeled in annotated Fig A above) through which the liquid is introduced into injection path so the liquid flows into the hollow portion of the body (the italicized text constitutes functional language; this limitation is met in view of Para 57) the open proximal end of the body being uncovered and always open both before the medical device is positioned in the hollow portion (as seen in Fig 7) and while the medical device is positioned in the hollow portion (the italicized text constitutes functional language; this limitation is met in view of Fig 7 since one of ordinary skill in the art would recognize that a completely-linear medical device having a diameter smaller than that of layer 308 positioned through the center of the hollow portion would not cover or close the open proximal end) so that: i) when the body is positioned at the proximal portion of the introducer sheath and before the medical device is received through the open proximal end and is positioned in the hollow portion, the liquid introduced into the Attorney Docket No. 1027550-001960Application No. 16/656,933Page 9injection portion will completely fill the hollow portion and cause all the air in the hollow portion to be removed from the hollow portion through the open proximal end of the body; and ii) when the body is positioned at the proximal portion of the introducer sheath and while the medical device is received through the open proximal end and is positioned in the hollow portion, the liquid introduced into the injection portion will fill the hollow portion and cause all the air in the hollow portion to be removed from the hollow portion through the open proximal end of the body (the italicized text constitutes functional language; this limitation is met in view of Fig 7 that shows that the hollow portion is completely open to the open proximal end of the body and there are no obstacles preventing fluid or air within the hollow portion from exiting the open proximal end of the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Gerdts et al. (PG PUB 2008/0228258)
Re claim 10, Gerdts discloses all the claimed features except explicitly disclosing that the body is transparent. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gerdts to include the body such that it is transparent since it has been held to be within the general skill of a worker in the art to select a known material (in this case, a transparent material) on the basis of its suitability for the intended use as a matter of obvious design choice. This claim has also been rejected with art below.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gerdts et al. (PG PUB 2008/0228258) in view of Racz et al. (PG PUB 2005/0090801).
Re claim 10, Gerdts discloses all the claimed features except explicitly disclosing that the body is transparent. Racz, however, teaches forming a body (“hub”, Para 17) such that it is transparent (Para 17) for the purpose of permitting observation of fluid flow therethrough (Para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gerdts to include the body such that it is transparent, as taught by Racz, for the purpose of permitting observation of fluid flow therethrough (Para 17).

Response to Arguments
Applicant’s arguments filed 1/18/2022 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,338,314 to Ryan, PG PUB 2014/0207083 to Pessin and PG PUB 2018/0256874 to Agrawal et al. each disclose air removal mechanisms that read on at least the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783